Per Curiam.
Where the declaration and the transcript agree ' in substance, we will disregard variances in form. Justices of th'e peace are not familiar with technical distinctions; and it would'be monstrous to suffer an error in the style of the action to deprive a party of his appeal. It, however, happens here, that the justice was even technically accurate in his notion of the action, which he styles, “ trespass for holding and detaining a horse and selling him contrary to law:” in other words, trespass on the case on promises, which is exactly the form of the action in the Court of Common Pleas, the plaintiff having counted for money had and received. Prom this one would be tempted to believe the justice had in his mind’s eye the familiar case of Longchamps v. Kenny, in which the price of a masquerade ticket, owned by the plaintiff, but sold by the defendant, was recovered in this form. But, wherever the,justice had-jurisdiction, in any shape, of the cause of action laid in the declaration, we will suffer no misconception of form to stand in the ¡way of the .appeal.
Judgment affirmed.